On Rehearing.
PER CURIAM.
After careful consideration of the several matters concerning which the court desired a rehearing, we think that, except as hereinafter noticed, the opinion filed sufficiently covers the points urged by the appellees. In contending that they should be allowed 6 days’ demurrage in the loading of the vessel’s hold, appellants revert to the question of the initial obligation of the charterer, and to where the fault was for a delay of 6 days in loading the hold.
[12] But, as already decided, our construction of the charter party is that the charterer was obligated to furnish a full cargo of sawn lumber or timber, and we believe the charterers could select the sizes and dimensions of the lumber subject to limitations made with relation to the hatchways of tire ship. The stowage was to be under the master’s supervision subject also' to limitations as to sizes of rough lumber. We cannot find that there was all the uncertainty as to the vessel’s carrying capacity which counsel urge existed, for the evidence is that it was understood that a fúll cargo was wanted and that such a cargo would not be less than 1,500,000 feet. This estimate was evidently understood by the agent of Grace & .Co. who evidently knew that in the estimate a deck load was included.
[13] It is but reiteration to say that when the parties agreed that the charterer should be allowed for the loading of the cargo “150 M per working day,” provision was made for fixing the definite number of lay days, but there was no creation of obligation that 150,000 feet of lumber must be loaded each and every day. As bearing upon the customary method of fixing lay-day periods in charters for lumber we cite: Bailey v. Manufacturers’ Lbr. Co. (D. C.) 224 Fed. 806; Wallace v. Cargo of Pine Boards (D. C.) 224 Fed. 993; The Olaf (D. C.) 248 Fed. *499807. Ten days for loading the entire cargo was allowed to the charterer, and we adhere to the opinion that the charterer did not furnish the full cargo or load it within the 10 days.
[14] Appellants say that the court erred in finding that the charterer’s stevedores loaded the cargo. Our statement to that efféct was warranted, we think, by testimony of witness Anderson, the foreman and representative of the Puget Sound Stevedore Company, who negotiated with the captain and owner of the ship concerning the stevedore contract, and from whose testimony we quote:
‘•Q. Now, who gave you your orders as to what lumber to take aboard and where to stow it? A. I got my orders from Grace’s representatives. Q. Hid they give you orders in what order to take it aboard? A. They would show me lumber, where it was. Q. But, I mean, from whom did you get your orders as to the order of stowage? A. Well, that was part of the contract for me to stow the ship. Q. And did you take the particular lumber on hand at the St. Paul mill, which you considered proper for stowage in the hold first, did you select that lumber? A. Well, as stevedores, we do have the choice of selecting the lumber, as a rule.”
[15] The fact that employment of the stevedores was by the ship was not necessarily in conflict with the provision of the charter party, for the status of the stevedores employed was that they were charterer’s stevedores. However, the point does not seem to us to be vital for no matter what view should prevail the obligation of the charterer was to load within the lay days at the rate specified. Bailey v. Mfg. Lbr. Co. (D. C.) 224 Fed. 806.
[10] Inasmuch as we have decided that there should be a deduction from the award to libelant for the 2 days from October 17th to 19th, there should be an addition of the allowance for the 2 days to the claim of the appellant under its cross-libel; and we think appellant is entitled to demurrage for 4 days, namely, October 19th, 20th, 21st, and 22d, and not 3 as was directed in the decision filed.
The decision filed will therefore be modified to conform to these allowances, and, as so modified, will stand reaffirmed. Costs to be taxed as per stipulation on file.